Title: General Orders, 14 June 1782
From: Washington, George
To: 


                  
                      Friday. June. 14th 1782.
                     Parole
                     C. Signs.
                  
                  
                     Great credit is due to the Officers and men of the tenth
                     Massachusetts Regiment for their attention to the preservation of their
                     cloathing, and for the Military appearance they made yesterday under Arms—The
                     Light Company attracted the Generals particular Notice.
               